                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN RE: VOLKSWAGEN “CLEAN DIESEL”                    MDL No. 2672 CRB (JSC)

                                   8    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/              ORDER DENYING MOTIONS TO
                                   9
                                                                                            REMAND
                                  10    This Order Relates To:
                                        MDL Dkt. No. 3648, 3651, 3652, 3656
                                  11
                                        _____________________________________/
                                  12
Northern District of California
 United States District Court




                                  13          The Court recently denied ECF No. 3654, a motion to remand that was filed by counsel at

                                  14   Daniels, Fine, Israel, Schonbuch & Lebovits LLP and the Knight Law Group LLP on behalf of

                                  15   plaintiffs in 34 separate cases that were originally filed in California state court and then removed

                                  16   by Volkswagen Group of America, Inc. to federal court. (See MDL Dkt. No. 5904 (order denying

                                  17   ECF No. 3654).)

                                  18          The ECF Nos. 3648, 3651, 3652, and 3656 motions to remand are identical to the ECF No.

                                  19   3654 motion. They were filed by the same counsel on behalf of the same plaintiffs, and they track

                                  20   verbatim the arguments raised in ECF No. 3654. Because they are identical, the Court DENIES

                                  21   them for the same reasons stated in the Court’s order denying ECF No. 3654.

                                  22          IT IS SO ORDERED.

                                  23   Dated: February 27, 2019

                                  24
                                                                                                     CHARLES R. BREYER
                                  25                                                                 United States District Judge
                                  26
                                  27

                                  28
